 



EXHIBIT 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of November 16, 2007
(this “Amendment”) is entered into among WRIGHT MEDICAL GROUP, INC., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders party hereto and BANK
OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”). All capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (as defined
below).
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Credit Agreement dated as of June 30, 2006 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”);
     WHEREAS, the Borrower has requested and the Lenders have agreed to amend
certain terms of the Credit Agreement subject to the terms and conditions set
forth below;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendments. The Credit Agreement is hereby amended as follows:
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:
     “Consolidated Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) the sum of (i) Consolidated Funded Indebtedness as of such date
less (ii) the aggregate unrestricted cash in excess of $10,000,000 of the
Borrower and its Domestic Subsidiaries as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b).
     “Convertible Indenture” means that certain Indenture among the Borrower, as
issuer, and a to be determined trustee containing terms and conditions
substantially consistent with the terms of the “Convertible Note Term Sheet”
attached as Exhibit A to the First Amendment.
     “Convertible Notes” means those certain unsecured convertible senior notes
due 2014 issued by the Borrower pursuant to the Convertible Indenture containing
terms and conditions substantially consistent with the terms of the “Convertible
Note Term Sheet” attached as Exhibit A to the First Amendment.
     “Convertible Notes Documents” means the Convertible Notes, the Convertible
Indenture and all other documents executed and delivered in respect of the
Convertible Notes and the Convertible Indenture, each of which containing terms
and conditions substantially consistent with the terms of the “Convertible Note
Term Sheet” attached as Exhibit A to the First Amendment.

 



--------------------------------------------------------------------------------



 



     “First Amendment” means that certain First Amendment to Credit Agreement
dated as of November 16, 2007 by and among the Borrower, the Guarantors, the
Required Lenders and the Administrative Agent.
     “First Amendment Effective Date” means November 16, 2007.
     (b) The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:
     “Applicable Rate” means with respect to Revolving Loans, Swing Line Loans,
Letters of Credit and the Commitment Fee, the following percentages per annum,
based upon the Consolidated Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b):

                                      Pricing   Consolidated   Commitment  
Letter of   Eurocurrency   Base Rate   Tier   Net Leverage Ratio   Fee   Credit
Fee   Loans   Loans
1
  > 2.00:1.0     0.30 %     1.75 %     1.75 %     0.75 %
2
  > 1.50:1.0 but
< 2.00:1.0     0.225 %     1.25 %     1.25 %     0.25 %
3
  > 1.00:1.0 but
< 1.50:1.0     0.175 %     1.00 %     1.00 %     0.00 %
4
  > 0.50:1.0 but
< 1.00:1.0     0.150 %     0.75 %     0.75 %     0.00 %
5
  < 0.50:1.0     0.125 %     0.50 %     0.50 %     0.00 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 7.02(b),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Net Leverage Ratio contained in such Compliance Certificate.
     (c) The definition of “Change of Control” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the period at the end of subsection
(c) with “; and” and by adding a new subsection (d) at the end of such
definition to read as follows:
     (d) the occurrence of a “Fundamental Change” (or any comparable term) under
and as defined in the Convertible Notes Documents.
     (d) The definition of “Consolidated Leverage Ratio” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety.

2



--------------------------------------------------------------------------------



 



     (e) Section 8.03 of the Credit Agreement is hereby amended by replacing the
period at the end of subsection (h) with “; and” and by adding a new subsection
(i) at the end of Section 8.03 of the Credit Agreement to read as follows:
     (i) unsecured Indebtedness of the Borrower under the Convertible Notes
Documents in an aggregate principal amount not to exceed $230,000,000.
     (f) Section 8.06 of the Credit Agreement is hereby amended by replacing the
period at the end of subsection (c) with “; and” and by adding a new subsection
(d) at the end of Section 8.06 of the Credit Agreement to read as follows:
     (d) the Borrower may make interest payments on the Indebtedness permitted
by Section 8.03(i) in accordance with the terms of the Convertible Notes
Documents prior to the conversion of such Indebtedness to common stock of the
Borrower.
     (g) Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:
     (b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than 3.0
to 1.0.
     (h) A new subsection (c) is hereby added at the end of Section 8.12 of the
Credit Agreement to read as follows:
     (c) Amend or modify any of the terms of any Convertible Notes Documents if
such amendment or modification would add or change any terms in a manner
materially adverse to the Borrower or any Subsidiary or the Lenders, or shorten
the final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto.
     (i) A new subsection (m) is hereby added at the end of Section 9.01 of the
Credit Agreement to read as follows:
     (m) Convertible Notes. There shall occur an “Event of Default” (or any
comparable term) under, and as defined in, the Convertible Notes Documents
     2. Conditions Precedent. This Amendment shall be effective upon the receipt
by the Administrative Agent of counterparts of this Amendment, duly executed by
the Borrower, the Guarantors, the Required Lenders and the Administrative Agent.
     3. Miscellaneous.
     (a) The Credit Agreement (as amended by this Amendment), and the
obligations of the Loan Parties thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.
     (b) Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents (as amended by this Amendment) and (iii) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Credit Agreement (as amended by this
Amendment) or the other Loan Documents.

3



--------------------------------------------------------------------------------



 



     (c) The Loan Parties hereby represent and warrant as follows:
     (i) each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;
     (ii) this Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable against it in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity);
     (iii) no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment other than those which have been obtained and
are in full force and effect;
     (iv) the representations and warranties of the Loan Parties set forth in
Article VI of the Credit Agreement and in each other Loan Document are true and
correct as of the date hereof with the same effect as if made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date; and
     (v) no event has occurred and is continuing which constitutes a Default or
an Event of Default.
     (d) This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.
     (e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TENNESSEE.
[remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

              BORROWER:   WRIGHT MEDICAL GROUP, INC.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Jason P. Hood
 
Jason P. Hood, Vice President    
 
  Title:   General Counsel and Secretary    
 
            GUARANTORS:   WRIGHT MEDICAL TECHNOLOGY, INC.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Jason P. Hood
 
Jason P. Hood, Vice President    
 
  Title:   General Counsel and Secretary    
 
                WRIGHT MEDICAL CAPITAL, INC.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Joyce B. Jones
 
Joyce B. Jones    
 
  Title:   Vice President and Treasurer    
 
                WRIGHT INTERNATIONAL, INC.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Joyce B. Jones
 
Joyce B. Jones    
 
  Title:   Vice President and Treasurer    

      
WRIGHT MEDICAL GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:
Name:   /s/ Anne M. Zeschke
 
Anne M. Zeschke    
 
  Title:   Assistant Vice President    
 
            LENDERS:   BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/ Suzanne B. Smith
 
Suzanne B. Smith    
 
  Title:   Senior Vice President    
 
                REGIONS BANK    
 
           
 
  By:
Name:   /s/ Jonathan C. Tutor
 
Jonathan C. Tutor    
 
  Title:   Senior Vice President    
 
                SUNTRUST BANK    
 
           
 
  By:
Name:   /s/ W. Brooks Hubbard
 
W. Brooks Hubbard    
 
  Title:   Managing Director    
 
                US BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

WRIGHT MEDICAL GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  FIRST TENNESSEE BANK, National Association    
 
           
 
  By:
Name:   /s/ James H. Moore
 
James H. Moore, Jr.    
 
  Title:   Senior Vice President    

WRIGHT MEDICAL GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONVERTIBLE NOTE TERM SHEET
Capitalized terms not otherwise defined herein have the same meanings
as specified therefor in the Credit Agreement.

     
Issuer
  Wright Medical Group, Inc. (the “Company”)
 
   
Security
  Convertible Senior Notes due 2014.
 
   
Amount
  Not to exceed $230,000,000.
 
   
Maturity Date
  The notes will mature on November 30, 2014, subject to earlier redemption,
repurchase or conversion, provided that no such redemption, repurchase or
conversion may occur prior to the Maturity Date.
 
   
Interest
  2.25%-2.75%
 
   
Ranking
  The Convertible Notes will be general, unsecured obligations of the Company
and will be effectively subordinated to all existing and future secured debt, to
the extent of the assets securing such debt, and are structurally subordinated
to all liabilities of the subsidiaries of the Company.
 
   
Conversion Rights
  Holders may surrender their notes into conversion in shares of the Company
common stock at the conversion rate prior to the close of business on the
business day immediately preceding the maturity date for the notes. Upon any
conversion of notes, a holder will not receive any cash payment of interest
(unless such conversion occurs between a regular record date and the interest
payment date to which it relates). Holders who convert their notes to common
stock of the Company in connection with a make-whole fundamental change may be
entitled to a make-whole premium in the form of an increase in the conversion
rate for notes converted in connection with such make-whole fundamental change.
 
   
Redemption
  The Company may redeem the notes in whole or in part for cash at any time
beginning on December 5, 2011, at a redemption price equal to 100% of the
principal amount of the notes to be redeemed, plus accrued and unpaid interest,
if any, to but excluding the redemption date, if the closing sale price of the
Company common stock has exceeded 140% of the conversion price for at least 20
trading days in any consecutive 30-day trading period ending on the trading day
prior to the date of mailing of the notice of redemption.
 
   
Fundamental Change Purchase
  If the Company undergoes a “fundamental change,” subject to certain
conditions, the holders will have the option to require the Company to purchase
all or any portion of such holders’ notes for cash. The fundamental change
purchase price will be 100% of the principal amount of the notes to be
purchased, plus any accrued and unpaid interest, to but excluding, the
fundamental change purchase date.

 



--------------------------------------------------------------------------------



 



     
Covenants
  The Company shall not consolidate or merge with, or convey, transfer or lease
all or substantially all of its properties and assets to another person, unless
(i) the resulting person (if not the Company) is a person organized and existing
under the laws of the United States, any state thereof or the District of
Columbia, and such entity (if not the Company) expressly assumes by supplemental
indenture all the obligations of the Company under the notes and the indenture;
and (ii) immediately after giving effect to such transaction, no default has
occurred and is continuing under the indenture.
 
   
Events of Default
  The following are events of default under the indenture for the notes:
(a) default in payment of the principal amount, redemption price or fundamental
change in purchase price with respect to any note when such becomes due and
payable; (b) default in payment of any interest due on any note, which continues
for 30 days; (c) failure to issue notice of a fundamental change or a make-whole
fundamental change that does not constitute a fundamental change as required
under the indenture; (d) failure to comply with the obligations to convert the
notes into common stock upon exercise of a holder’s conversion right; (e)
failure to comply with Consolidation, Merger and Sale of Assets covenant;
(f) failure to (i) comply with any other agreements in the notes or the
indenture upon notice of such default by the trustee or by holders of not less
than 25% in aggregate principal amount of notes then outstanding and failure to
cure (or obtain a waiver of) such default within 60 days after such notice or
(ii) to make any payment when due in respect of any indebtedness or guarantee in
excess of a threshold amount; (g) failure to observe or perform any other
agreement or condition relating to any such indebtedness or guarantee or any
other event occurs, the effect of which default or other event is to cause such
indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such indebtedness to be made, prior to its stated
maturity, or such guarantee to become payable or cash collateral in respect
thereof to be demanded; (h) there is entered (j) one or more final judgments or
orders in an aggregate amount exceeding a threshold amount, or (ii) any one or
more non-monetary final judgments that have, or could reasonably be excepted to
have a material adverse effect and, in either case, (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of ten consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; and
(i) certain events of bankruptcy or insolvency.

 